Case 1:16-cv-22254-DPG Document 109 Entered on FLSD Docket 08/23/2019 Page 1 of 4


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: 16-22254-CIV-GAYLES/McAliley

  CARMEN RINCON and CARLOS RINCON,
  as Personal Representatives of the Estate of
  Ethan Rincon, deceased,

         Plaintiffs,
  v.

  MIAMI-DADE COUNTY, et al.,

        Defendants.
  _______________________________________/

                       DEFENDANTS’ RESPONSE IN OPPOSITION TO
                        PLAINTIFFS’ SECOND MOTION TO STRIKE
         Defendants, Sergeant Victor Evans, Officer John Dalton, Officer Brian Zamorski, and

  Officer Marlene Taborda of the Miami-Dade Police Department (“MDPD”) (collectively, the

  “Officers”) and Miami-Dade County (the “County”) (together with the Officers, “Defendants”),

  hereby file this Response in Opposition to Plaintiffs’ Second Motion to Strike (“Motion to Strike”)

  [ECF No. 108], in which Plaintiffs seek to strike from the docket the State Attorney’s Office

  Memorandum [ECF No. 107-1] filed in connection with Defendants’ Reply in Support of their

  Motion to Dismiss [ECF No. 107].

         Plaintiffs have brought an action against the Officers and the County stemming from the

  March 22, 2016 shooting death of Ethan Rincon, an individual who suffered from mental illness

  and who was wielding a pickaxe when Sergeant Evans, Officer Dalton, and Officer Zamorski

  came upon him in his house at night. See Fourth Am. Compl. ¶¶ 17, 22-23, 41, 50. Plaintiffs were

  not inside the home at the critical moment of the shooting, and the State Attorney’s Office

  Memorandum (“SAO Memorandum”), as an agency report, is a public record that the Court may

  take judicial notice of, and may supplement the allegations of the complaint with. See Reply at

  1 n.1 (citing K.T. v. Royal Caribbean Cruises, Ltd., No. 17-14237, 2019 WL 3312530, at *5
Case 1:16-cv-22254-DPG Document 109 Entered on FLSD Docket 08/23/2019 Page 2 of 4



  (11th Cir. July 24, 2019) (Carnes, C.J., concurring) (“[I]n ruling on a motion to dismiss courts

  may supplement the allegations in a complaint with facts contained in judicially noticed

  materials.”)). As Defendants noted in the Reply, in addition to what Plaintiffs themselves allege

  regarding Ethan’s behavior and mental status, the SAO Memorandum, issued after its

  investigation, further reveals that Ethan was under the influence of various substances. See SAO

  Memorandum [ECF No. 107-1] at 37. Eleventh Circuit case law expressly authorizes district

  courts to take judicial notice of, and supplement the allegations of the complaint with, public

  records such as agency reports. See, e.g., K.T., 2019 WL 3312530.

         Plaintiffs’ Motion to Strike does not engage with any of this legal authority, and despite

  such authority, continues to quarrel with any consideration of the document at this stage.

  Plaintiffs also fail to identify which, if any, of the Federal Rules of Civil Procedure or the Local

  Rules for the Southern District of Florida authorize the relief sought. Assuming Plaintiffs are

  traveling under Federal Rule of Civil Procedure 12(f), they fail to establish grounds upon which

  the Motion to Strike may be granted. Rule 12(f) explicitly authorizes striking “any redundant,

  immaterial, impertinent, or scandalous matter” from a pleading. Defendants’ Reply in support

  of their Motion to Dismiss is not a pleading, and Plaintiffs have failed to provide even a single

  legal citation otherwise supporting striking the SAO Memorandum from the docket. See

  generally Motion to Strike.

         Finally, Defendants note that Plaintiffs themselves have invoked terms suggesting

  criminal conduct. Given Plaintiffs’ accusations of criminal conduct throughout the operative

  complaint—which Plaintiffs admit are “vehemently condemnatory” and “strident but

  nonetheless accurate” (Motion to Strike ¶ 1)—the SAO Memorandum makes clear that the State

  Attorney’s Office conducted an exhaustive investigation into this incident and found that the

  Officers were legally justified in their use of deadly force by firing their weapons at Ethan

  Rincon—who was under the influence of amphetamines, methamphetamines, and alcohol—



                                                   2
Case 1:16-cv-22254-DPG Document 109 Entered on FLSD Docket 08/23/2019 Page 3 of 4



  when he attacked the Officers with a pickaxe. And although Plaintiffs claim they are “unable at

  this point in the litigation to assert a position on the memorandum’s authenticity” (id. ¶ 3), the

  SAO Memorandum is a public record, which has been made available to all parties since the

  State Attorney’s Office closed its investigation almost five months ago, when it released the

  memorandum and made it available to the public, including Plaintiffs. Indeed, Plaintiffs’ counsel

  was in frequent communication with the Assistant State Attorney leading the investigation when

  the investigation was nearing completion. See, e.g., [ECF No. 46] at 1. Defendants again invite

  Plaintiffs’ counsel to contact the State Attorney’s Office directly (305-547-0100) to confirm the

  authenticity of the memorandum.

         The Court should, consistent with several of its prior decisions, consider the SAO

  Memorandum because the document is a public record and central to Plaintiffs’ claim. See

  Miadeco Corp. v. Miami-Dade County, 249 F. Supp. 3d 1296, 1299 n.2 (S.D. Fla. 2017) (Gayles,

  J.) (“A district court may take judicial notice of certain facts without converting a motion to dismiss

  into a motion for summary judgment. . . . Public records are among the permissible facts that a

  district court may consider.” (quoting Universal Express, Inc. v. SEC, 177 F. App’x 52, 53 (11th

  Cir. 2006))), aff’d in part, vacated in part on other grounds sub nom. Checker Cab Operators, Inc.

  v. Miami-Dade County, 899 F.3d 908 (11th Cir. 2018); JAWHBS, LLC v. Arevalo, No. 15-24176,

  2016 WL 4142498, at *7 (S.D. Fla. Aug. 4, 2016) (Gayles, J.) (“In particular, [a court] may take

  judicial notice of and consider documents which are public records, . . . because documents in the

  public record are not subject to reasonable dispute [as] they [are] capable of accurate and ready

  determination by resort to sources whose accuracy [can] not reasonably be questioned.” (citations

  and internal quotation marks omitted)); Cardelle v. Miami-Dade Police Dep’t, No. 14-22753, 2014

  WL 4907702, at *1 n.1 (S.D. Fla. Sept. 30, 2014) (Gayles, J.) (“The Court may consider these

  documents on a motion to dismiss as they are public records that are central to Plaintiff’s claim.”),

  aff’d sub nom. Cardelle v. Miami-Dade Cnty. ex rel. Miami-Dade Police Dep’t, 609 F. App’x 632



                                                    3
Case 1:16-cv-22254-DPG Document 109 Entered on FLSD Docket 08/23/2019 Page 4 of 4



  (11th Cir. 2015). It can also be considered because it is obviously authentic and not expressly

  refuted by the factual allegations in the pleading. See Horsley v. Feldt, 304 F.3d 1125, 1134 (11th

  Cir. 2002) (permitting courts to consider documents that are central to the claim and obviously

  authentic in ruling on a motion to dismiss or for judgment on the pleadings).

         Of course, any facts in the SAO Memorandum that are inconsistent with the allegations of

  the pleading should not be considered by the Court in deciding the motion to dismiss. Additionally

  any applicable facts in the SAO Memorandum, although not necessary to decide the motion,

  provide useful background facts relating to Plaintiffs’ allegations.

         Plaintiff’s Motion to Strike should be denied.

  Dated: August 23, 2019                                Respectfully submitted,

                                                        ABIGAIL PRICE-WILLIAMS
                                                        Miami-Dade County Attorney
                                                        Stephen P. Clark Center
                                                        111 N.W. 1st Street, Suite 2810
                                                        Miami, Florida 33128
                                                        (305) 375-5151

                                                        By: s/ Anita Viciana
                                                        Anita Viciana
                                                        anita@miamidade.gov
                                                        Florida Bar No. 115838
                                                        Bernard Pastor
                                                        pastor@miamidade.gov
                                                        Florida Bar No. 46582
                                                        Assistant County Attorneys



                                   CERTIFICATE OF SERVICE
         I hereby certify that on August 23, 2019, I electronically filed the foregoing document

  using CM/ECF and copy of the foregoing was served this day on all counsel of record via CM/ECF.

                                                        s/ Anita Viciana
                                                        Anita Viciana
                                                        Assistant County Attorney



                                                   4
